      Case 2:19-cv-00941-WJ-SMV Document 13 Filed 08/13/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JOSHUA N. PEACOCK,

               Petitioner,

vs.                                                  No. CV 19-00941 WJ/SMV

STATE OF NEW MEXICO,

               Respondent.


                          MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court under Rule 4 of the Rules Governing Section 2254

Proceedings on the Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2254 by a Person in

State Custody filed by Petition Joshua N. Peacock (Doc. 1). The Court will dismiss the Petition

under Rule 4 and, to the extent Petitioner seeks damages, under Fed. R. Civ. P. 12(b)(6) for failure

to state a 42 U.S.C. § 1983 claim for relief.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       Peacock’s § 2254 Petition challenges his New Mexico criminal conviction and sentence in

State of New Mexico cause no. D-506-CR-2015-00479. (Doc. 1 at 1). In case no. D-506-CR-

2015-00479, Peacock was convicted by a jury on one count of receiving or transfer of a stolen

motor vehicle and one count of possession of drug paraphernalia. He was sentenced to 9 ½ years

of incarceration on March 9, 2019. (Doc. 1 at 1). He appealed to the New Mexico Court of

Appeals, which affirmed the conviction and sentence. (Doc. 1 at 2).

       Peacock’s § 2254 Petition raises three grounds for relief. First, he alleges:

               “Ground One: Ineffective Counsel. After this first was a mistrial it
               was apparently refiled and I was given a new attorney who showed
               up on a Sunday afternoon to say I had another trial on Thursday
               in which he should have asked for a continuance because I never

                                                 1
      Case 2:19-cv-00941-WJ-SMV Document 13 Filed 08/13/21 Page 2 of 10




                  spoke to him about this before this.”

(Doc. 1 at 5). He further claims “Ground Two: Malicious Prosecution (self explanatory/easily

proved).” (Doc. 1 at 7). Last, he argues “Ground Three: Over Unjust Unlawful Sentence. I was

in fact over sentenced.” (Doc. 1 at 8). His prayer for relief asks for “[i]mmediate release with

compensation giving the State a chance to retry the case if deemed correct by Federal Courts.”

(Doc. 1 at 15).

                     II. ANALYSIS OF PETITIONER PEACOCK’S CAIMS

                         A. HABEAS CORPUS CLAIMS UNDER § 2254

       Peacock is proceeding in this Court under 28 U.S.C. § 2254. (Doc. 1 at 1). A prisoner in

state custody may seek federal habeas corpus relief under 28 U.S.C. § 2254. Section 2254

provides:

                  “[A] district court shall entertain an application for a writ of
                  habeas corpus in behalf of a person in custody pursuant to
                  the judgment of a State court only on the ground that he is in
                  custody in violation of the Constitution or laws or treaties of
                  the United States.”

28 U.S.C. § 2254(a). Peacock raises three grounds for § 2254 relief: (1) ineffective assistance of

counsel; (2) malicious prosecution; and (3) over sentencing. (Doc. 1 at 5, 7, 8). Peacock’s Petition,

however, does not state any claim for relief under § 2254.

       1. Ineffective Assistance of Counsel: Petitioner Peacock’s first ground for § 2254 relief

is alleged ineffective assistance by his defense counsel. (Doc. 1 at 5). In order to establish a claim

of ineffective assistance of counsel, a petitioner must demonstrate: (1) that his counsel’s

performance was deficient, and (2) that the deficient performance prejudiced the defense.

Strickland v. Washington, 466 U.S. 668, 687 (1984). To establish deficient performance, the

challenger must show that counsel’s representation fell below an objective standard of



                                                    2
      Case 2:19-cv-00941-WJ-SMV Document 13 Filed 08/13/21 Page 3 of 10




reasonableness. Id. at 688. To establish prejudice, the petitioner must show that there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different. Id. at 694. The likelihood of a different result must be substantial, not

just conceivable. Harrington v. Richter, 562 U.S. 86, 112 (2011).

       Peacock claims that his counsel was ineffective in failing to request a continuance when

trial was set after the first mistrial. (Doc. 1 at 5). However, Peacock has not made any allegations

that would satisfy the prejudice prong requiring him to demonstrate a reasonable probability that

the result of his trial or his appeal would have been different had trial counsel requested a

continuance. The Petition does not state a § 2254 claim of ineffective assistance of counsel.

       Generally, whether or not to continue a trial is a discretionary matter. Ungar v. Sarafite,

376 U.S. 575, 591 (1964) (finding no violation of due process in trial judge's denial of a

continuance based on, inter alia, a snowstorm). Whether other counsel ought to request

continuance may be arguable, but the fact that something is arguable does not make it

unconstitutional. Id. Given the deference necessarily due a state trial judge in regard to the denial

or granting of continuances, the decision whether to request a continuance does not necessarily

deprive a defendant of due process of law. Id. Absent proof of a violation of a specific

constitutional protection, a§ 2254 petitioner must show that a trial error was so egregious as to

deprive him of a fundamentally fair adjudication, thus violating constitutional principles of due

process. Powell v. Collins, 332 F.3d 376, 396 (6th Cir. 2003). A petitioner must establish that the

failure to request a continuance of the trial resulted in actual prejudice to his defense. Id.;

Strickland v. Washington, 466 U.S. at 694.

       In this case, Peacock fails to allege or explain how his defense was prejudiced when counsel

did not seek a continuance of the second trial. Peacock fails to cite any specific facts or authority



                                                 3
      Case 2:19-cv-00941-WJ-SMV Document 13 Filed 08/13/21 Page 4 of 10




for the proposition that the failure to continue his trial was so prejudicial that it constitutes a

constitutional deprivation. Harrington v. Richter, 562 U.S. at 112. Peacock’s Petition does not

state a § 2254 claim or relief based on ineffective assistance of counsel. Strickland v. Washington,

466 U.S. at 687.

       2. Malicious Prosecution: A his second ground for relief, Petitioner Peacock raises

malicious prosecution, which he claims is “self explanatory/easily proved.” (Doc. 1 at 7).

Peacock’s Petition does not allege any facts in support of his malicious prosecution claim.

Malicious prosecution is generally a common law tort cause of action. One of the primary elements

of the malicious prosecution claim is favorable termination of the underlying criminal proceedings.

Heck v. Humphry, 512 U.S. 477, 484 (1994). Absent any allegation that his state criminal case

has been terminated in his favor, Peacock’s allegation of malicious prosecution does not state any

claim for § 2254 or other relief. Heck, 512 U.S. at 486-87.

       3. Over sentencing: Last, Petitioner Peacock claims that he was over sentenced. (Doc.

1 at 8). The question of whether a state prisoner was over sentenced by the state court is a question

of state law. Federal habeas relief does not lie for errors of state law. Estelle v. McGuire, 502 U.S.

62, 67 (1991) (quoting Lewis v. Jeffers, 497 U.S. 764, 780 (1990)). In reviewing a federal habeas

petition, the Court is limited to deciding whether a conviction violated the Constitution, laws, or

treaties of the United States.” McGuire, 502 U.S. at 68; see also Montez v. McKinna, 208 F.3d

862, 865 (10th Cir. 2000) In interpreting the Supreme Court jurisprudence, the Tenth Circuit has

accorded “wide discretion” to state trial courts in sentencing matters, finding generally such

challenges are not cognizable on habeas review unless a sentence is imposed “outside the statutory

limits” or otherwise “unauthorized by law.” Dennis v. Poppel, 222 F.3d 1245, 1258 (10th Cir.

2000); see also United States v. Gillespie, 452 F.3d 1183, 1190 (10th Cir. 2006).



                                                  4
       Case 2:19-cv-00941-WJ-SMV Document 13 Filed 08/13/21 Page 5 of 10




        Peacock does not elaborate on his contention that he was over sentenced. Instead, he

simply claims that he was “in fact” over sentenced. (Doc. 1 at 8). His Petition does not argue or

allege that his sentence was outside any statutory limit or was otherwise unauthorized by law. His

Petition fails to state any constitutional claim for relief under § 2254 based on over sentencing.

Dennis v. Poppel, 222 F.3d at 1258. Gray v. Netherland, 518 U.S. 152, 162–63 (1996) (“a claim

for relief in habeas corpus must include reference to a specific federal constitutional guarantee, as

well as a statement of the facts that entitle the petitioner to relief.”).

                              B. SECTION 1983 DAMAGES CAIM

        Peacock’s Petition is on the federal § 2254 form and he does not mention 42 U.S.C. § 1983.

However, his prayer for relief does request damages. (Doc. 1 at 15). Section 1983 is the exclusive

vehicle to recover damages for violation of substantive rights under the U.S. Constitution. See

Baker v. McCollan, 443 U.S. 137, 144 n. 3 (1979); Albright v. Oliver, 510 U.S. 266, 271 (1994)

(Section 1983 creates no substantive rights; rather it is the means through which a plaintiff may

seek redress for deprivations of rights established in the Constitution); Bolden v. City of Topeka,

441 F.3d 1129 (10th Cir. 2006). Section 1983 provides:

        “Every person who, under color of any statute, ordinance, regulation, custom,
        or usage of any State . . .subjects or causes to be subjected, any citizen of the
        United States . . . to the deprivation of any rights, privileges, or immunities
        secured by the Constitution and laws, shall be liable to the party injured in
        an action at law . . .”

42 U.S.C. § 1983. To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must assert acts

by government officials acting under color of law that result in a deprivation of rights secured by

the United States Constitution. 42 U.S.C. § 1983; West v. Atkins, 487 U.S. 42, 48 (1988). There

must be a connection between official conduct and violation of a constitutional right. Conduct that




                                                    5
      Case 2:19-cv-00941-WJ-SMV Document 13 Filed 08/13/21 Page 6 of 10




is not connected to a constitutional violation is not actionable under Section 1983. See Trask v.

Franco, 446 F.3d 1036, 1046 (10th Cir. 2006).

       Further, a civil rights action against a public official or entity may not be based solely on a

theory of respondeat superior liability for the actions of co-workers or subordinates. A plaintiff

must plead that each government official, through the official’s own individual actions, has

violated the Constitution. Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). Plaintiff must allege some

personal involvement by an identified official in the alleged constitutional violation to succeed

under § 1983. Fogarty v. Gallegos, 523 F.3d 1147, 1162 (10th Cir. 2008). In a Section 1983 action,

it is particularly important that a plaintiff’s complaint “make clear exactly who is alleged to have

done what to whom, to provide each individual with fair notice as to the basis of the claim against

him or her.” Robbins v. Oklahoma, 519 F.3d 1242, 1249-50 (10th Cir. 2008) (emphasis in the

original). Nor do generalized statements that defendants caused the deprivation of a constitutional

right, without plausible supporting factual allegations, state any claim for relief. Robbins v.

Oklahoma, 519 F.3d at 1249-50.

       Peacock’s Petition does not name a single individual official as a defendant. Fogarty v.

Gallegos, 523 F.3d at 1162. Nor does he allege any individual actions by any official. Id. He does

not specify how an act by any official resulted in deprivation of a right secured by the United States

Constitution. West v. Atkins, 487 U.S. at 48. Peacock’s Petition completely fails to make clear

exactly who is alleged to have done what to whom, to provide each individual with fair notice as

to the basis of the claim against him or her. Robbins v. Oklahoma, 519 F.3d at 1249-50. The

Petition wholly fails to state any § 1983 claim for relief. Ashcroft v. Iqbal, 556 U.S.at 676.

       Peacock names, as Respondent, the State of New Mexico. However, the State is not a

“person” within the meaning of 42 U.S.C. § 1983 and, therefore, there is no remedy against the



                                                  6
      Case 2:19-cv-00941-WJ-SMV Document 13 Filed 08/13/21 Page 7 of 10




State under § 1983. Section 1983 is a “remedial vehicle for raising claims based on the violation

of constitutional rights.” Brown v. Buhman, 822 F.3d 1151, 1161 n.9 (10th Cir. 2016) (quotation

marks omitted). It does not abrogate the states’ sovereign immunity and neither the states nor their

agencies qualify as “persons” under § 1983. See Will v. Michigan Dep’t of State Police, 491 U.S.

58, 67, 71 (1989); Wood v. Milyard, 414 F. App’x 103, 105 (10th Cir. 2011) (unpublished). Any

damages claims against the State of New Mexico fail to state any claim for § 1983 relief will be

dismissed. Will v. Michigan Dep’t of State Police, 491 U.S. at 63-64.

       Moreover, even if Peacock had named an individual official or alleged a cause of action

under § 1983, any claims he might assert would be barred by Heck v. Humphry, 512 U.S. 477, 484

(1994). In Heck the Supreme Court addressed the question of when a prisoner may bring a § 1983

claim relating to his conviction or sentence. The Court held that when a state prisoner seeks

damages in a § 1983 suit, the district court must consider whether a judgment in favor of the

plaintiff would necessarily imply the invalidity of his conviction or sentence; if it would, the

complaint must be dismissed. Heck, 512 U.S. at 487. Similarly, although in some circumstances a

prospective injunction may be available under § 1983, to the extent a request for declaratory or

injunctive relief would necessarily invalidate the prisoner’s conviction or sentence, declaratory

and injunctive relief are also barred by the Heck doctrine. Wilkinson v. Dotson, 544 U.S. 74, 80-

81 (2005). See also Edwards v. Balisok, 520 U.S. 641 (1997).

       Peacock’s state criminal proceedings have clearly not been overturned, set aside, or

otherwise terminated in his favor. Any request for damages or other relief Peacock might make

under § 1983 would be barred by Heck v. Humphry.




                                                 7
      Case 2:19-cv-00941-WJ-SMV Document 13 Filed 08/13/21 Page 8 of 10




                                    III. PENDING MOTIONS

       Pending before the Court are Petitioner Peacock’s 5-801 NMRA Motion for Immediate

Release (Doc. 8), Motion for Court Appointed United States Attorney (Doc. 11), and Motion to

Add Attached Documents to Appeals as Part of Evidence (Doc. 12). The Court will deny the

Motion for Immediate Release and Motion for Court Appointed United States Attorney. The Court

will grant in part and deny in part the Motion to Add Attached Documents.

       A. 5-801 NMRA Motion for Immediate Release (Doc. 8):

       Petitioner’s Motion for Immediate Release seeks release from New Mexico custody “due

to public health emergency on top of illegal sentence and numerous other issues.” (Doc. 8 at 1).

First, Peacock’s Motion seeks relief based on a Rule 5-801. Rule 5-801 is a New Mexico state

court rule. This Court cannot grant any relief based on a New Mexico state court rule. Estelle v.

McGuire, 502 U.S. at 67. Further, Petitioner’s vague allegations do not explain why a public

health emergency entitles him to relief or what the “numerous other matters” might be. Last,

Petitioner’s argument that he should be released due to an illegal sentence is moot in light of the

dismissal of this case. Therefore, the Court will deny the 5-801 Motion for Immediate Release.

       B. Motion for Court Appointed United States Attorney (Doc. 11):

       Peacock seeks to have the Court appoint a United States Attorney to represent him in this

case. However, Peacock is a state prisoner and is not eligible for representation by any federal

counsel. Further, there is no right to appointment of counsel in a habeas corpus case under 28

U.S.C. § 2254. Instead, the decision whether to request assistance of counsel rests in the sound

discretion of the Court. See, e.g., Coleman v. Thompson, 501 U.S. 722 (1991); Swazo v. Wyoming

Dep't of Corr. State Penitentiary Warden, 23 F.3d 332, 333 (10th Cir. 1994). In determining

whether to appoint counsel, the district court should consider the merits of the litigant's claims, the



                                                  8
      Case 2:19-cv-00941-WJ-SMV Document 13 Filed 08/13/21 Page 9 of 10




nature and complexity of the factual and legal issues, and the litigant's ability to investigate the

facts and to present his claims. Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th

Cir.2004).

       The Court has reviewed the Petition and subsequent filings in light of the foregoing factors.

Petitioner appears to understand the issues in the case and to be representing himself in a capable

manner. See Lucero v. Gunter, 52 F.3d 874, 878 (10th Cir. 1995). Accordingly, the Court will

deny the Motion for appointment of counsel.

       C. Motion to Add Attached Documents to Appeals as Part of Evidence (Doc. 12):

       Petitioner Peacock’s Motion to Add Attached Documents (Doc. 12) seeks to have some

documents from his state criminal proceeding added to the record and considered as evidence in

this case. To the extent the Motion asks to include the attached documents in the Court record, the

Court will grant the Motion. However, Petitioner’s request that the Court consider the attachments

as evidence is denied as moot in light of dismissal of this case.

                                    IV. LEAVE TO AMEND

       In deciding whether to dismiss the case, in whole or in part, the court is to consider whether

to allow plaintiff an opportunity to amend. Pro se parties should be given a reasonable opportunity

to remedy defects in their pleadings. Reynoldson v. Shillinger, 907 F.2d 124, 126 (10th Cir. 1990).

The opportunity to amend should be granted unless amendment would be futile. Hall v. Bellmon,

935 F.2d at 1109. An amendment is futile if the amended claims would also be subject to

immediate dismissal. Bradley v. Val-Mejias, 379 F.3d at 901.

       The Court will grant Petitioner Peacock leave to file an amended petition within 30 days

after entry of this Memorandum Opinion and Order. If Petitioner wishes to assert habeas corpus

claims, Petitioner may only amend to assert § 2254 claims consistent with this Memorandum



                                                  9
      Case 2:19-cv-00941-WJ-SMV Document 13 Filed 08/13/21 Page 10 of 10




Opinion and Order. He may not assert any damage claims or claims for malicious prosecution. If

Plaintiff wishes to pursue damages claims, he may do so by commencing a new case through a

complaint in proper form under § 1983. If Plaintiff does not file an amended habeas corpus petition

in this case within the 30-day time period or files an amended petition inconsistent with this

Memorandum Opinion and Order, the Court may dismiss the case with prejudice and without

further notice.

       IT IS ORDERED

       (1) Petitioner Joshua Peacock’s 5-801 NMRA Motion for Immediate Release (Doc. 8) is

DENIED;

       (2) Petitioner’s Motion for Court Appointed United States Attorney (Doc. 11) is DENIED;

       (3) Petitioner’s Motion to Add Attached Documents to Appeals as Part of Evidence (Doc.

12) is GRANTED in part and DENIED in part;

       (4) the Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2254 by a Person in State

Custody filed by Petition Joshua N. Peacock (Doc. 1) is DISMISSED under Rule 4 of the Rules

Governing Section 2254 Procedures for failure to state a § 2254 claim for relief and under Fed. R.

Civ. P. 12(b)(6) for failure to state a § 1983 claim for relief; and

       (5) Petitioner Joshua N. Peacock is granted leave to file an amended § 2254 petition within

30 days of entry of this Memorandum Opinion and Order.




                                               ______________________________________
                                               WILLIAM P. JOHNSON
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  10
